DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Chien on 1/15/2020.

The application has been amended as follows: 

Claim 1 should Read:
1)	A reaction cassette for the conductance of at least one diagnostic assay, the reaction cassette comprising:
a body, the body comprising a top perimeter side, a bottom perimeter side, a first perimeter side, a second perimeter side, a bottom portion, and a top portion, the body further comprising a liquid test sample mixing chamber and a reaction chamber, the reaction chamber further comprising at least two sample wells, at least two bubble pits, and at least two sample reaction chambers wherein at least two diagnostic assays are performed on a patient's liquid test sample;
an inlet for introducing a liquid test sample into the liquid test sample mixing chamber; and
a buffer tray, the buffer tray comprising a container having a buffer well containing at least one buffer, the buffer tray further comprising a flexible cover removably affixed to a top portion of the container to selectively seal the at least one buffer in the buffer tray;
wherein each of the at least two sample wells are connected to a respective one of the at least two sample reaction chambers through a respective one of the at least two bubble pits such that the liquid test sample is retained at each of the at least two bubble pits until the reaction cassette is agitated and then the liquid test sample passes through each of the at least two bubble pits to their respective one of the at least two reaction chambers.

Claim 8 should Read:
8) 	An analytical reaction kit, the kit comprising:
a reaction cassette, the reaction cassette comprising:
a body, the body comprising a top perimeter side, a bottom perimeter side, a first perimeter side, a second perimeter side, a bottom portion, and a top portion, the body further comprising a liquid test sample mixing chamber and a reaction chamber, the reaction chamber further comprising at least two sample wells, at least two bubble pits and at least two sample reaction chambers wherein at least two diagnostic assays are performed on a patient's liquid test sample;
an inlet for introducing a liquid test sample into the liquid test sample mixing chamber; and
a buffer tray, the buffer tray comprising a container having a buffer well containing at least one buffer, the buffer tray further comprising a flexible cover removably affixed to a top portion of the container to selectively seal the at least one buffer in the buffer tray; and
a capillary, the capillary capable of being partially inserted into the inlet of the reaction cassette to thereby introduce a liquid test sample into the liquid test sample mixing chamber of the reaction cassette;
wherein each of the at least two sample wells are connected to a respective one of the at least two sample reaction chambers through a respective one of the at least two bubble pits such that the liquid test sample is retained at each of the at least two bubble pits until the reaction cassette is agitated and then the liquid test sample passes through each of the at least two bubble pits to their respective one of the at least two reaction chambers.

Claim 15 should Read:
15)	A method for performing at least two diagnostic assays on a patient's single liquid test sample, the method comprising the steps of:
providing a reaction cassette having a substantially horizontal axis of rotation, a reaction cassette, the reaction cassette comprising:
a body, the body comprising a top perimeter side, a bottom perimeter side, a first perimeter side, a second perimeter side, a bottom portion, and a top portion, the body further comprising a liquid test sample mixing chamber and a reaction chamber, the reaction chamber further comprising at least two sample wells, at least two bubble pits and at least two sample reaction chambers wherein at least two diagnostic assays are performed on a patient's liquid test sample;
an inlet for introducing a liquid test sample into the liquid test sample mixing chamber; and
a buffer tray, the buffer tray comprising a container having a buffer well containing at least one buffer, the buffer tray further comprising a flexible cover removably affixed to a top portion of the container to selectively seal the at least one buffer in the buffer tray; 
wherein each of the at least two sample wells are connected to a respective one of the at least two sample reaction chambers through a respective one of the at least two bubble pits such that the liquid test sample is retained at each of the at least two bubble pits until the reaction cassette is agitated and then the liquid test sample passes through each of the at least two bubble pits to their respective one of the at least two reaction chambers; and
introducing the liquid test sample via the inlet of the reaction cassette into the liquid test sample mixing chamber;
removing the flexible cover thereby introducing the at least one buffer from the buffer well into the liquid test sample mixing chamber, whereby the at least one buffer mixes with the liquid test sample to thereby form a mixed liquid test sample in the liquid test sample mixing chamber;

additionally rotating the reaction cassette about the horizontal axis such that the mixed liquid test sample is separated into at least two separate subsamples, the at least two subsamples comprising at least a first subsample and a second subsample of substantially equal volumes, the at least two separate subsamples of substantially equal volume being contained separately in each of the at least two sample wells;
oscillating the reaction cassette about such horizontal axis to agitate the at least two separate subsamples so as to thereby result in the flow of the at least two separate subsamples from the at least two sample wells into the at least two sample reaction chambers, whereby the first subsample of the at least two subsamples contacts and reacts with a first reaction zone contained within a first sample reaction chamber of the at least two sample reaction chambers and the second subsample of the at least two subsamples contacts and reacts with a second reaction zone contained within a second sample reaction chamber of the at least two sample reaction chambers;
measuring a first detectable response in the first subsample that has reacted with the first reaction zone to determine the presence of at least one analyte present in the first subsample; and
measuring a second detectable response in the second subsample that has reacted with the second reaction zone to determine the presence of at least one analyte present in the second subsample.	

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is United States Application Publication No. 2011/0104731 which teaches a reaction cassette with a body with perimeter sides, a liquid test sample mixing chamber and reaction chamber and an inlet, United States Patent No. 5,275,951 which teaches a reaction cassette with a plurality of reaction wells to perform multiple diagnostic assays and United States Application Publication No. 2004/0070763 which teaches a method of analyzing multiple samples with a buffer tray. However, the prior art does not disclose, teach or suggest the claimed combination of each of the at least two sample wells are connected to a respective .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798